Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2022

                                      No. 04-22-00359-CV

                           IN THE INTEREST OF J.E.J.A., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00362
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER

        On August 24, 2022, we ordered appellant’s counsel, Ruby Gonzalez-Garcia, to file
appellant’s brief by September 6, 2022. On August 26, 2022, we received a supplemental clerk’s
record, providing appellant was appointed new counsel, Amanda Wilhelm. This is an accelerated
appeal of an order in a suit for termination of the parent-child relationship that must be disposed
of by this court within 180 days of the date the notice of appeal was filed in the trial court. See
TEX. R. JUD. ADMIN. 6.2. We order Amanda Wilhelm, appellant’s new court-appointed
appellate attorney, to file appellant’s brief by September 9, 2022. Because of the time
constraints governing the disposition of this appeal, requests for extensions of time will be
disfavored.


       It is so ORDERED on this 30th day of August, 2022.

                                                                        PER CURIAM



       ATTESTED TO: _____________________________
                    MICHAEL A. CRUZ, Clerk of Court